Exhibit 99.1 MHG- Presentation of the Q2 2014 results 27 August at 08:00 (CET) Marine Harvest ASA hereby invites you to the presentation of the results of the first quarter 2014 at Hotel Bristol, Kristian IVs gate 7, 0164 Oslo, Norway. Please note that the quarterly report and presentation will be published at 07:00 CET. The presentation will be held in English and will also be available as a webcast. The webcast will be available on www.marineharvest.com. You are also invited to participate in an international conference call at 16:00 (CET) on the same day. The participants can call in using the details in the attachment. Participants for the telephone conference are kindly asked to call in 5-10 minutes in advance of the commencement of the conference in order to subscribe. Participant Access Conference Title: MHG Q2 2014 International Conference call Moderator Name: Alf-Helge Aarskog, CEO Company Name: Marine Harvest (1) Dial in 5-10 minutes prior to the start time using the number / Confirmation Code below. Confirmation Code: Participants, Local - Amsterdam, Netherlands: +31(0)20 721 9157 Participants, Local - Bangalore, India: +91(0)80 6127 5078 Participants, Local - Beijing, China: +861 Participants, Local - Berlin, Germany: +49(0)30 5900 24906 Participants, Local - Brussels, Belgium: +32(0)2 400 1974 Participants, Local - Budapest, Hungary: +361700 9874 Participants, Local - Copenhagen, Denmark: +4 Participants, Local - Dublin, Ireland: +353(0)1 2465606 Participants, Local - Frankfurt, Germany: +49(0)69 2222 10638 Participants, Local - Geneva, Switzerland: +41(0)22 567 5429 Participants, Local - Helsinki, Finland: +358(0)9 2310 1618 Participants, Local - Hong Kong, Hong Kong: +8523068 9883 Participants, Local - Johannesburg,South Africa: +2 Participants, Local - Kuala Lumpur, Malaysia: +60(0)3 6207 4618 Participants, Local - Lisbon, Portugal: +3512131 64174 Participants, Local - London, United Kingdom: +44(0)20 3427 1937 Participants, Local - Madrid, Spain: +3 Participants, Local - Milan, Italy: +3 Participants, Local - Montreal, Canada: +1 Participants, Local - Moscow, Russia: +7 Participants, Local - Mumbai, India: +91(0)22 6150 1762 Participants, Local - Munich, Germany: +49(0)89 2030 31223 Participants, Local - New York, United States of America: +1 Participants, Local - Oslo, Norway: +472350 0485 Participants, Local - Paris, France: +33(0)1 76 77 22 32 Participants, Local - Prague, Czech Republic: +420 Participants, Local - Rome, Italy: +3 Participants, Local - Sao Paulo, Brazil: +5 Participants, Local - Seoul, Republic of Korea: +82(0)2 3483 1968 Participants, Local - Singapore, Singapore: +656622 1965 Participants, Local - Stockholm, Sweden: +46(0)8 5065 3932 Participants, Local - Sydney, Australia: +61(0)2 9253 5961 Participants, Local - Taipei, Taiwan: +886(0)2 2656 7338 Participants, Local - Tallinn, Estonia: +372622 6503 Participants, Local - Tel Aviv, Israel: +9723721 7905 Participants, Local - Tokyo, Japan: +81(0)3 4455 6449 Participants, Local - Toronto, Canada: +1 Participants, Local - Vienna, Austria: +43(0)1 25302 1767 Participants, Local - Warsaw, Poland: +4 Participants, Local - Zurich, Switzerland: +41(0)44 580 7219
